Case 1:18-cr-00450-ELH Document 43 Filed 01/07/19 Page 1of11

U.S. Department of Justice

 

United States Attorney
District of Marvland

dudson T, Mihak

assistant United Staies Aturney

 

 

Suite 400 DIRECT: 410-269-4908
368. Chet los Street MAIN: 410-209-4806
Ardson Mihokt@usdal wor Baltimore, MD 21201-3219 PAX: 420-962 41716
ma
. ceed “Te
November 27, 2018 oS 2 we
. . 5 i Tye
Michael D. Montemarano, Esq. | ph Ge Boy
. . ra gp
3826 Paul Mill Road “ar. Ee en
. canal oth? Pa —
Suite 204 meer Ne SE
rug a . ae Co Tact iy
Ellicott City, MD 21042 —_ co
| 2 Rte
(Cie *
, ' - a . . + . * at =i es et ca
Re: United States v. Cynqguetta Martin. Crim. No. ELH 18-0450 rho qo o
c wo ae
Dear Mr. Moniemarano: on ON

This letter, together with the Sealed Supplement, confirms the plea agreement which has
been offered to the Defendant by the United States Attorney's Office for the District of Maryland
(“this Office”). Ifthe Defendant accepts this offer, please have her execute it in the spaces

provided below. If this offer has not been accepted by close of business on December 14, 2018,
it will be deemed withdrawn. The terms of the agreement are as follows:

Offenses of Conviction
1, The Defendant agrees to plead guilty to Count One of the Indictment pending
against her in Criminal Number ELH 18 450, which charges her with Conspiracy to Commit

Wire and Bank Fraud, in violation of 18 U.S.C. § 1349. The Defendant admits that she is, m
faci, guilty of this offense and will so advise the Court.

Elements of the Offense
2. The elements of the offense to which the Defendant has agreed to plead guilty,
and which this Office would prove ifthe case went to trial, are as follows:

Count One- Wire and Bank Fraud Conspiracy

First, that two or more persons, in some way or manner, agreed to try to accomplish a

common and unlawful plan to commit bank and wire fraud, as charged in the indictment, and the
elements of which are set forth below; and

Second, the defendant knew the unlawful purpose of the plan and willfully joined in it.
Elements of Bank Fraud: That the defendant knowingly executed a scheme or artifice to

defraud a financial institution and to obtain the money, funds or other property owned by or under
the control of a financial institution by means of material false or fraudulent pretenses,

Rev. May 2018
Case 1:18-cr-00450-ELH Document 43 Filed 01/07/19 Page 2 of 11

representations or promises; the defendant did so with the intent to defraud and the financial
institution was insured by the Federal Deposit Insurance Corporation,

Elements of Wire Fraud: That the defendant devised a scheme to defraud or to obtain
money or property by materially false or fraudulent pretenses, representations or promises or
willfully participated in such a scheme with knowledge of its fraudulent nature; that the defendant
acted with the intent to defraud; and that in advancing, furthering, or carrying out the scheme, the
defendant transmitted, or caused the transmission of, any writing, signal, or sound by means of a
wire communication in interstate commerce.

Penalties ‘

3. The maximum penalties provided by statute for the offenses to which the
Defendant is pleading guilty are as follows:

 

 

 

 

 

 

 

 

 

 

 

Mandatory Maximum | Supervised | Maximum | Special
Count Statute Minimum : :
. Prison Release Fine Assessment
Prison
One 18 eS § | N/A 30 years | Syears | $250,000 | $100
a. Prison: If the Court orders a term of imprisonment, the Bureau of Prisons

has sole discretion to designate the institution at which it will be served.

b. Supervised Release: If the Court orders a term of supervised release, and
the Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a term of imprisonment as permitted by statute, followed by an
additional term of supervised release.

c. Restitution: The Court may order the Defendant to pay restitution
pursuant to 18 U.S.C. §§ 3663, 3663A, 3664, and 2259,

d. Payment: Ifa fine or restitution is imposed, it shall be payable
immediately, unless the Court orders otherwise under 18 U.S.C. § 3572(d). The Defendant may
be required to pay interest if the fine is not paid when due.

e. Forfeiture: The Court may enter an order of forfeiture of assets directly
traceable to the offense, substitute assets, and/or a money judgment equal to the value of the
property subject to forfeiture.

f. Collection of Debts: If the Court imposes a fine or restitution, this
Office's Financial Litigation Unit will be responsible for collecting the debt. If the Court
establishes a schedule of payments, the Defendant agrees that: (1) the full amount of the fine or
restitution is nonetheless due and owing immediately; (2) the schedule of payments is merely a
minimum schedule of payments and not the only method, nor a limitation on the methods,
available to the United States to enforce the judgment; and (3) the United States may fully
employ all powers to collect on the total amount of the debt as provided by law. Until the debt is
paid, the Defendant agrees to disclose all assets in which the Defendant has any interest or over

2
Case 1:18-cr-00450-ELH Document 43 Filed 01/07/19 Page 3 of 11

which the Defendant exercises direct or indirect control. Until the money judgment is satisfied,
the Defendant authorizes this Office to obtain a credit report in order to evaluate the Defendant's
ability to pay, and to request and review the Defendant's federal and state income tax returns.
The Defendant agrees to complete and sign a copy of IRS Form 882! (relating to the voluntary
disclosure of federal tax return information) and a financial statement in a form provided by this
Office.

Waiver of Rights

4. The Defendant understands that by entering into this Agreement, the Defendant
surrenders certain rights as outlined below:

a. If the Defendant had pled not guilty and persisted in that plea, the
Defendant would have had the right to a speedy jury trial with the close assistance of competent
counsel. That trial could be conducted by a judge, without a jury, if the Defendant, this Office,
and the Court all agreed.

b. If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have the
opportunity to challenge prospective jurors who demonstrated bias or who were otherwise
unqualified, and would have the opportunity to strike a certain number of jurors peremptorily.
All twelve jurors would have to agree unanimously before the Defendant could be found guilty
of any count. The jury would be instructed that the Defendant was presumed to be innocent, and
that presumption could be overcome only by proof beyond a reasonable doubt.

Cc. If the Defendant went to trial, the Government would have the burden of
proving the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to
confront and cross-examine the Government's witnesses. The Defendant would not have to
present any defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses
in defense, however, the Defendant would have the subpoena power of the Court to compel the
witnesses to attend.

d. The Defendant would have the right to testify in the Defendant's own
defense if the Defendant so chose, and the Defendant would have the right to refuse to testify. If
the Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant's decision not to testify.

e. If the Defendant were found guilty after a trial, the Defendant would have
the right to appeal the verdict and the Court's pretrial and trial decisions on the admissibility of
evidence to see if any errors were committed which would require a new trial or dismissal of the
charges. By pleading guilty, the Defendant knowingly gives up the right to appeal the verdict
and the Court's decisions. .

f. By pleading guilty, the Defendant will be giving up all of these rights,
except the right, under the limited circumstances set forth in the “Waiver of Appeal” paragraph
below, to appeal the sentence. By pleading guilty, the Defendant understands that the Defendant
may have to answer the Court’s questions both about the rights being given up and about the
facts of the case. Any statements that the Defendant makes during such a hearing would not be

3
Case 1:18-cr-00450-ELH Document 43 Filed 01/07/19 Page 4 of 11

admissible against the Defendant during a trial except in a criminal proceeding for perjury or
false statement.

g. If the Court accepts the Defendant’s plea of guilty, the Defendant will be
giving up the right to file and have the Court rule on pretrial motions, and there will be no further
trial or proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

h, By pleading guilty, the Defendant will also be giving up certain valuable
civil rights and may be subject to deportation or other loss of immigration status, including
possible denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the
United States, or is a naturalized citizen, pleading guilty may have consequences with respect to
the Defendant’s immigration status. Under federal law, conviction for a broad range of crimes
can lead to adverse immigration consequences, including automatic removal from the United
States. Removal and other immigration consequences are the subject of a separate proceeding,
however, and the Defendant understands that no one, including the Defendant’s attorney or the
Court, can predict with certainty the effect of a conviction on immigration status. The Defendant
is not relying on any promise or belief about the immigration consequences of pleading guilty.
The Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any
potential immigration consequences.

Advisory Sentencing Guidelines Apply

5. The Defendant understands that the Court will determine a sentencing guidelines
range for this case (henceforth the “advisory guidelines range’’) pursuant to the Sentencing
Reform Act of 1984 at 18 U.S.C. § 3551-3742 (excepting 18 U.S.C. § 3553(b)}(1) and 3742(e))
and 28 U.S.C. §§ 991 through 998. The Defendant further understands that the Court will
impose a sentence pursuant to the Sentencing Reform Act, as excised, and must take into account
the advisory guidelines range in establishing a reasonable sentence.

Factual and Advisory Guidelines Stipulation

6. This Office and the Defendant understand, agree and stipulate to the following
Statement of Facts set forth in Attachment A hereto which this Office would prove beyond a
reasonable doubt and to the following applicable sentencing guidelines factors:

a. Count One: Conspiracy to Commit Wire and Bank Fraud

i. The base offense level for Conspiracy to Commit Wire and Bank
Fraud is 7 pursuant to U.S.8.G. §2B1.1(a)(1).

ii. Because the loss exceeded $250,000, but was less than $550,000,
the offense level is increased by 12. U.S.S.G. §2B1.1(b)(1)(G).
(Subtotal: 19).

iil. Because the offense involved 10 or more victims, there is an
increase of 2 levels. U.S.S.G. §2B1.1(b)(2)(A). (Subtotal: 21).
Case 1:18-cr-00450-ELH Document 43 Filed 01/07/19 Page 5 of 11

7. This Office does not oppose a 2-level reduction in the Defendant’s adjusted
offense level pursuant to U.S.8.G. § 3E!.1(a), based upon the Defendant’s apparent prompt
recognition and affirmative acceptance of personal responsibility for the Defendant’s criminal
conduct. This Office agrees to make a motion pursuant to U.S.S.G. § 3E1.i(b) for an additional
i-level decrease in recognition of the Defendant’s timely notification of the Defendant’s
intention to enter a plea of guilty. This Office may oppose any adjustment for acceptance of
responsibility under U.S.S.G. § 3E1.1(a) and may decline to make a motion pursuant to U.S.S.G.
§ 3E1.1(b), if the Defendant: (i) fails to admit each and every item in the factual stipulation; (11)
denies involvement in the offense; (iii) gives conflicting statements about the Defendant’s
involvement in the offense; (iv) is untruthful with the Court, this Office, or the United States
Probation Office; (v) obstructs or attempts to obstruct justice prior to sentencing; (vi) engages in
any criminal conduct between the date of this Agreement and the date of sentencing; (vii)
attempts to withdraw the plea of guilty; or (viii) violates this Agreement in any way.

8. The final adjusted advisory base offense level is projected to be eighteen (18).

9. There is no agreement as to the Defendant’s criminal history and the Defendant
understands that the Defendant’s criminal history could alter the Defendant’s offense level.
Specifically, the Defendant understands that the Defendant’s criminal! history could alter the final
offense level if the Defendant is determined to be a career offender or if the instant offense was a
part of a pattern of criminal! conduct from which the Defendant derived a substantial portion of
the Defendant’s income.

10. Other than as set forth above, no other offense characteristics, sentencing
guidelines factors, potential departures or adjustments set forth in the United States Sentencing
Guidelines are in dispute or will be raised in calculating the advisory guidelines range.

Obligations of the Parties

11. At the time of sentencing, this Office and the Defendant reserve the right to
advocate for a reasonable sentence, period of supervised release, and/or fine considering any
appropriate factors under 18 U.S.C. § 3553(a). This Office and the Defendant reserve the right
‘to bring to the Court’s attention ail information with respect to the Defendant’s background,
character, and conduct that this Office or the Defendant deem relevant to sentencing, including
the conduct that is the subject of any counts of the Indictment. At the time of sentencing, this
Office will move to dismiss any open counts against the Defendant.

Waiver of Appeal

12. In exchange for the concessions made by this Office and the Defendant in this
Agreement, this Office and the Defendant waive their rights to appeal as follows:

a. The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291
or any other statute or constitutional provision, to appeal the Defendant’s conviction on any
ground whatsoever. This includes a waiver of all right to appeal the Defendant’s conviction on
the ground that the statutes to which the Defendant is pleading guilty is unconstitutional, or on
the ground that the admitted conduct does not fall within the scope of the statutes, to the extent
that such challenges legally can be waived.
Case 1:18-cr-00450-ELH Document 43 Filed 01/07/19 Page 6 of 11

b. The Defendant and this Office knowingly and expressly waive all rights
conferred by 18 U.S.C. § 3742 to appeal whatever sentence is imposed (including any term of
imprisonment, fine, term of supervised release, or order of restitution) for any reason (including
the establishment of the advisory sentencing guidelines range, the determination of the
Defendant’s criminal history, the weighing of the sentencing factors, and any constitutional
challenges to the calculation and imposition of any term of imprisonment, fine, order of
forfeiture, order of restitution, and term or condition of supervised release), except as follows:

i. The Defendant reserves the right to appeal any sentence that
exceeds the statutory maximum; and

il. This Office reserves the right to appeal any sentence below a
statutory minimum.

c. The Defendant waives any and all rights under the Freedom of
Information Act relating to the investigation and prosecution of the above-captioned matter and
agrees not to file any request for documents from this Office or any investigating agency.

Forfeiture

13. The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant’s sentence, and that the Order of Forfeiture may include assets directly
traceable to the offenses, substitute assets, and/or a money judgment equal to the value of the
property derived from, or otherwise involved in, the offenses. Specifically, the Court will order
the forfeiture of all property constituting, derived from, or traceable to the gross proceeds
obtained directly or indirectly as a result of this offense.

14. Specifically, but without limitation on the Government’s right to forfeit all
property subject to forfeiture as permitted by law, the Defendant agrees to forfeit to the United
States all of the Defendant's right, title, and interest in the following items that the Defendant
agrees constitute money, property, and/or assets derived from or obtained by the Defendant as a
result of, or used to facilitate the commission of, the Defendant’s illegal activities.

15. | The Defendant agrees to consent to the entry of orders of forfeiture for the
property described herein and waives the requirements of Federal Rules of Criminal Procedure
11(b)(1)(J), 32.2, and 43(a) regarding notice of the forfeiture in the charging instrument, advice
regarding forfeiture during the change of plea hearing, announcement of the forfeiture at
sentencing, and incorporation of the forfeiture in the judgment.

16. The Defendant agrees to assist fully in the forfeiture of the above property. The
Defendant agrees to disclose all assets and sources of income, to consent to all requests for
access to information related to assets and income, and to take all steps necessary to pass clear
title to the forfeited assets to the United States, including executing all documents necessary to
transfer such title, assisting in bringing any assets located outside of the United States within the
jurisdiction of the United States, and taking whatever steps are necessary to ensure that assets
subject to forfeiture are made available for forfeiture.
Case 1:18-cr-00450-ELH Document 43 Filed 01/07/19 Page 7 of 11

17. The Defendant waives all challenges to any forfeiture carried out in accordance
with this Agreement on any grounds, including any and all constitutional, legal, equitable,
statutory, or administrative grounds brought by any means, including through direct appeal,
habeas corpus petition, or civil complaint. The Defendant will not challenge or seek review of
any civil or administrative forfeiture of any property subject to forfeiture under this Agreement,

and will not assist any third party with any challenge or review or any petition for remission of
forfeiture.

Defendant’s Conduct Prior to Sentencing and Breach

18. | Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S.58.G. § 3C1.1; will not violate any
federal, state, or local law; will acknowledge guilt to the probation officer and the Court; will be
truthful in any statement to the Court, this Office, law enforcement agents, and probation
officers; will cooperate in the preparation of the presentence report; and will not move to
withdraw from the plea of guilty or from this Agreement.

19, Ifthe Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (i) this Office will be free from its obligations under this Agreement; (ii) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement,
even if the Agreement was reached pursuant to Rule 11(c)(1)(C); and (iii) in any criminal or civil
proceeding, this Office will be free to use against the Defendant all statements made by the
Defendant and any of the information or materials provided by the Defendant, including
statements, information, and materials provided pursuant to this Agreement, and statements
made during proceedings before the Court pursuant to Rule 11 of the Federal Rules of Criminal
Procedure. A determination that this Office is released from its obligations under this
Agreement will not permit the Defendant to withdraw the guilty plea. The Defendant
acknowledges that the Defendant may not withdraw the Defendant’s guilty plea-even if made
pursuant to Rule 11(c)(1)(C)-if the Court finds that the Defendant breached the Agreement. In
that event, neither the Court nor the Government will be bound by the specific sentence or
sentencing range agreed and stipulated to herein pursuant to Rule 11(c)(1)(C).

Court Not a Party

20. The Court is not a party to this Agreement. The sentence to be imposed is within
the sole discretion of the Court. The Court is not bound by the Sentencing Guidelines stipulation
in this Agreement. The Court will determine the facts relevant to sentencing. The Court is not
required to accept any recommendation or stipulation of the parties. The Court has the power to
impose a sentence up to the maximum penalty allowed by law. If the Court makes sentencing
findings different from those stipulated in this Agreement, or if the Court imposes any sentence
up to the maximum allowed by statute, the Defendant will remain bound to fulfill all of the
obligations under this Agreement. Neither the prosecutor, defense counsel, nor the Court can
make a binding prediction, promise, or representation as to what guidelines range or sentence the
Defendant will receive. The Defendant agrees that no one has made such a binding prediction or
promise.
Case 1:18-cr-00450-ELH Document 43 Filed 01/07/19 Page 8 of 11

Restitution

21, The Defendant agrees to the entry of a Restitution Order for the full amount of the
victims’ losses. The Defendant agrees that, pursuant to 18 U.S.C. §§ 3663 and 3663A and §§
3563(b)(2) and 3583(d), the Court may order restitution of the full amount of the actual, total loss
caused by the offense conduct set forth in the factual stipulation. The Defendant further agrees that
she will fully disclose to the probation officer and to the Court, subject to the penalty of perjury,
all information, including but not limited to copies of all relevant bank and financial records,
regarding the current location and prior disposition of all funds obtained as a result of the criminal
conduct set forth in the factual! stipulation. The Defendant further agrees to take all reasonable
steps to retrieve or repatriate any such funds and to make them available for restitution. If the
Defendant does not fulfill this provision, it will be considered a material breach of this plea
agreement, and this Office may seek to be relieved of its obligations under this agreement.
Defendant understands that an unanticipated amount ofa restitution order will not serve as grounds
to withdraw Defendant’s guilty plea. If the Defendant is incarcerated, the Defendant agrees to
participate in the Bureau of Prisons Inmate Financial Responsibility Program.

Entire Agreement

22. —‘ This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the Defendant. There are no
other agreements, promises, undertakings, or understandings between the Defendant and this
Office other than those set forth in this letter and the Sealed Supplement. No changes to this
Agreement will be effective unless in writing, signed by all parties and approved by the Court.

If the Defendant fully accepts each and every term and condition of this Agreement,
please sign and have the Defendant sign the original and return it to me promptly.

Very truly yours,

Robert K, Hur
United States Attorney

ay. Wooton “|

Qos Davio

cial Assistant United States Attorney
Judson T. Mihok

Assistant United States Attommey

I have read this agreement, including the Sealed Supplement, and carefully reviewed
every part of it with my attorney. I understand it, and I voluntarily agree to it. Specifically, |
have reviewed the Factual and Advisory Guidelines Stipulation with my attorney, and I do not
Case 1:18-cr-00450-ELH Document 43 Filed 01/07/19 Page 9 of 11

wish to change any part of it. | am completely satisfied with the representation of my attorney.

Cynquetta M

 

 

Iam Cynquetta Martin’s attorney. I have carefully reviewed every part of this
agreement, including the Sealed Supplement, with her. She advises me that she understands and
accepts its terms. To my knowledge, her decision to enter into this agreement is an informed and
voluntary one.

(1G [ts . MI

Date Michael D, Montemarano, Esq.
>

Case 1:18-cr-00450-ELH Document 43 Filed 01/07/19 Page 10 of 11

ATTACHMENT A - STATEMENT OF FACTS

The undersigned parties hereby stipulate and agree that the following facts are true and
accurate, and that if this matter had gone to trial, the government would have proven the
following facts beyond a reasonable doubt. The undersigned parties also stipulate and agree
that the following facts do not encompass all of the evidence that would have been presented had
this matter gone to trial.

Cynquetta Martin (“MARTIN”), age 41, is a resident of York, Pennsylvania.

From in or about February 2013, through in or about December of 2014, MARTIN,
JORDAN, WYCHE, GARDNER, “BC”, “NA”, “SW”, and others known and unknown, were
involved in a scheme and artifice to commit bank and wire fraud. In this scheme, MARTIN,
JORDAN, WYCHE, GARDNER, “BC”, “NA”, “SW”, and others known and unknown, would
acquire the social security number of a victim, who in many cases was a minor child. Then,
MARTIN, JORDAN, WYCHE, GARDNER, “BC”, “NA”, “SW”, and others known and
unknown, would fill out the paperwork to purchase a motor vehicle from the car dealerships
referenced in the Indictment. The applications included false information, such as occupation and
address information.

In connection with financing to consummate the purchases, MARTIN, JORDAN,
WYCHE, GARDNER, “BC”, “NA”, “SW”, and others known and unknown would use the
victim’s social security number on the application for a loan to purchase the vehicle with the
commercial lenders and financial institutions listed in the Indictment. Since the victims, including
the minor victims, typically had good credit histories, the vehicle loans would be approved, and in
that way, the sale of the motor vehicles was consummated.

Specifically, on May 22, 2014, MARTIN went to three car dealerships in Maryland,
Browns Toyota, Bob Bell, and Jones Used Cars, and applied for three vehicle loans to purchase
three motor vehicles, a 2014 Toyota Camry, a 2014 Hyundai Sonata, and a 2012 Nissan Altima,
using the social security number of 8.M., a minor. MARTIN was accompanied by BC. The
approval process for these loans caused wires to travel in interstate commerce. The loans were for
$24,005, $31,686, and $22,958, respectively. All three loans were approved, and in that way,
MARTIN was able to acquire the motor vehicles, which were driven away from the car

dealerships.

In addition, on or about May 23, 2014, MARTIN went to CarMax in Laurel, Maryland,
and applied for a vehicle loan to purchase a 2008 BMW 528 using the social security number of
S.M. MARTIN was accompanied by BC. The financial institution Westlake Financial approved
the loan for this vehicle, and the approval process for these loans caused wires to travel in interstate
commerce. This loan was approved, and in that way, MARTIN was able to acquire the motor
vehicles, which were driven away from the car dealerships.

MARTIN purchased two more vehicles, a 2014 Ford Focus and a 2007 Lexus ES350, on
May 31, 2014, and June 5, 2014, at Al Packer White Marsh Ford in Maryland and Auto By Design
in Chantilly, Virginia, respectively, using the social security number for 5.M. Both loans were
Case 1:18-cr-00450-ELH Document 43 Filed 01/07/19 Page 11 of 11

approved, causing wires again to travel in interstate commerce, for $24,095 and $19,390,
respectively.

In furtherance of the fraud scheme, the vehicles acquired in this way would be sold by BC
and SW to unsuspecting buyers on Craigslist. The illegally obtained proceeds would be split
between MARTIN, BC, SW, and others known and unknown. The total intended loss was
approximately $300,000.

On January 30, 2018, MARTIN was interviewed, and acknowledged her involvement in
the scheme and the vehicles she had purchased. MARTIN indicated that B.C. recruited her and
explained the scheme and made arrangements with the various car dealerships, to include picking
out the vehicles and completing much of the paperwork in advance. MARTIN indicated that she
would go into the car dealerships with the paperwork and supporting documentation B.C. or S.W.
provided her, and then she would sign the toan paperwork in the course of the approval process.
MARTIN indicated that immediately after purchasing the vehicles, B.C. or 8.W. would take
custody of them. N.A., a/k/a “Roxanne”, was a business partner of B.C.’s, and she was also
involved.

I have read this statement of facts, and carefully reviewed it with my attorney. J
acknowledge that it is true and correct.

site {ee

Date Cynquetfa Martin

I am Cynquetta Martin’s attorney. ] have carefully reviewed every part of this Factual
Stipulation with her. She advises me that she understands and accepts its terms. To my knowledge,
her decision to enter into this agreement is an informed and voluntary one.

u/e/ 8 Li

Date Michael D. Montemarano, Esq.
